

Exhibit 10.58












































THIRD AMENDED AND RESTATED


RADIOSHACK 2004 DEFERRED STOCK UNIT PLAN


FOR NON-EMPLOYEE DIRECTORS


















































Effective Date of Third Amendment and Restatement:  December 31, 2008

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

 ARTICLE ONE – NAME AND
PURPOSE                                                                                                                                                                        
 

  Page No.

 1.1  Name
 1
 1.2  Purpose
 1

 
 ARTICLE TWO – DEFINITIONS 
 

 

 2.1  Beneficiary
 1
 2.2  Board of Directors
 1
 2.3  Business Day
 1
 2.4  Change in Control
 1
 2.5  Code  3
 2.6
 Commitee  3  2.7  Common Stock  3  2.8  Company  3  2.9  Consent  3  2.10  Date
of Grant  4  2.11  Deferred Stock Unit  4  2.12  Deferred Stock Unit Agreement
 4  2.13  Director  4  2.14  Distributed Stock  4  2.15  Effective Date  4  2.16
 Eligible Director  4  2.17  Fair Market Value  4  2.18  Grant  4  2.19  Grantee
 5  2.20  New Director  5  2.21  Normal Retirement Date  5  2.22  Payment Event
 5  2.23  Plan  5  2.24  Plan Action  5  2.25  Plan Year  5  2.26  Rule 16b-3  5
 2.27  Stockholder  5  2.28  Subsidiary  5  2.29  Termination of Directorship  5

 

 ARTICLE THREE – ADMINISTRATION   

 

 3.1  Plan Administration  5  3.2  Powers and Duties of the Committee  6  3.3
 Governance of the Committee  6  3.4  Limitation of Liability  6  3.5
 Administrative Plan Years  6  3.6  Compliance with Code Section 409A  6

 

 ARTICLE FOUR – PARTICIPATION   

 

 4.1  Participation  6  4.2  Grantees  6

 

 ARTICLE FIVE – STOCK AVAILABLE FOR GRANTS   

 

 5.1  Available Stock  7  5.2  Source of Stock  7

 
i

--------------------------------------------------------------------------------


 

 ARTICLE SIX – DEFERRED STOCK UNIT GRANTS   

 

 6.1  Granting of Deferred Stock Units  7  6.2  Deferred Stock Unit Agreements
 7  6.3  Vesting of Deferred Stock Units  8  6.4  Stockholder Rights  8  6.5
 Dividend Equivalents  8

 

 ARTICLE SEVEN – RESTRICTIONS ON DEFERRED STOCK UNITS   

 

 7.1  Transfer Restrictions  9  7.2  Other Restrictions  9

 

 ARTICLE EIGHT – PAYMENT OF COMMON STOCK   

 

 8.1  Vested Deferred Stock Units  9  8.2  (RESERVED)  9  8.3  Deliver of
Distributed Stock  9  8.4  Acceleration or Delay of Payments  10

 

 ARTICLE NINE – BENEFICIARY DESIGNATION   

 

 9.1  Procedures for Beneficiary Designation  10  9.2  Default Beneficiaries  10

 

 ARTICLE TEN – AMENDMENTS   

 

 10.1  Plan May Be Amended   10  10.2  Limitations on Plan Amendment    10

 

 ARTICLE ELEVEN – TERMINATION   

 

 11.1  Plan Termination  10

 

 ARTICLE TWELVE – MISCELLANEOUS   

 

 12.1  Consents  11  12.2  Other Payments or Awards  11  12.3  Section Headings
 11  12.4  Number  11  12.5  Waiver  11  12.6  Governing Law  11  12.7
 Participant Rights  11  12.8  Code Section 409A  11

 



 
ii

--------------------------------------------------------------------------------

 

ARTICLE ONE
NAME AND PURPOSE


1.1           Name. The name of this Plan shall be the RadioShack 2004 Deferred
Stock Unit Plan for Non-Employee Directors.  The Company hereby amends and
restates, effective as of December 31, 2008, the Plan in order to satisfy the
requirements of section 409A of the Code.


The Company intends that this Plan, as amended and restated, applies solely to
compensation earned or vested on or after January 1, 2005, including any
earnings thereon, to the extent such compensation was not paid or distributed
prior to December 31, 2008.  Further, it is the intent of the Company that this
Plan, as amended and restated, shall have no effect whatsoever on any benefits
earned and vested on or before December 31, 2004, including any earnings
thereon, and the parties intend that such benefits remain exempt from Code
section 409A.


1.2           Purpose. The Plan is maintained to advance the interests of the
Company and its Stockholders by affording to Eligible Directors of the Company
an opportunity to acquire or increase their proprietary interest in the Company,
thereby aligning their interests with Stockholders, and increasing their
incentive for enhancing Stockholder value.  Grants of Deferred Stock Units
pursuant to the Plan to Eligible Directors shall be in lieu of option grants to
Eligible Directors pursuant to the Company’s 1997, 1999 and 2001 Incentive Stock
Plans.


ARTICLE TWO
DEFINITIONS


2.1           Beneficiary.  “Beneficiary'' means the person, persons, entity or
entities so designated, or deemed to be designated, by a Grantee pursuant to
Article Nine.


2.2           Board of Directors.  “Board of Directors'' means the Board of
Directors of the Company, as constituted from time to time.


2.3           Business Day.  “Business Day” means each Monday through Friday in
which national banks located in the State of Texas are open for business.


2.4           Change in Control.   ‘‘Change in Control’’ shall mean the
occurrence during the term of the Plan and during the term of any Deferred Stock
Unit issued under the Plan of:


(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of fifteen percent (15%) or more of the combined voting
power of the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.


A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Subsidiary”), (ii)  the Company
or its Subsidiaries, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);


(b)           The individuals who, as of June 1, 2004, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least two-thirds
of the Board; provided,

 
1

--------------------------------------------------------------------------------

 

however, that if the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or


(c)           The consummation of:


(i)           A merger, consolidation, reorganization or other business
combination with or into the Company or in which securities of the Company are
issued, unless


(A)           the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,


(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, reorganization or other business combination constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the combined voting power of the outstanding voting securities of
the Surviving Corporation, or


(C)           no Person other than (i) the Company, (ii) any Subsidiary, (iii)
any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to such merger, consolidation, reorganization or other
business combination was maintained by the Company, the Surviving Corporation,
or any Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and


A transaction described in clauses (A) through (C) shall herein be referred to
as a “Non-Control Transaction.”


(ii)           A complete liquidation or dissolution of the Company; or


(iii)            The sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than (i) any such sale or
disposition that results in at least fifty percent (50%) of the Company’s assets
being owned by one or more subsidiaries or (ii) a distribution to the Company’s
stockholders of the stock of a subsidiary or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities (X)
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the

 
2

--------------------------------------------------------------------------------

 

Subject Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur,
or (Y) and such Subject Person (1) within fourteen (14) Business  Days (or such
greater period of time as may be determined by action of the Board) after such
Subject Person would otherwise have caused a Change in Control (but for the
operation of this clause (Y)), such Subject Person notifies  the Board that such
Subject Person did so inadvertently, and (2) within seven (7) Business Days
after such notification (or such greater period of time as may be determined by
action of the Board), such Subject Person divests itself of a sufficient number
of Voting Securities so that such Subject Person is no longer the Beneficial
Owner of more than the permitted amount of the outstanding Voting Securities.


Notwithstanding the foregoing, for purposes of Section 8.1(b), a Change in
Control shall occur with respect to a Grantee only upon the occurrence of an
event that both (a) constitutes a Change in Control under the above definition
and (b) constitutes a change in control event for purposes of Code section 409A.


2.5           Code.  “Code'' means the Internal Revenue Code of 1986, as
amended, and any lawful regulations or pronouncements thereunder. Unless
otherwise indicated, all “section” or “Code references are to the Code and the
Treasury Regulations related thereto, as may be amended from time to time,
promulgated under the authority of the applicable Code section and, in each
case, any successor provisions thereto.


2.6           Committee.  “Committee'' means the Management Development and
Compensation Committee of the Board of Directors, as constituted from time to
time (including any successor committee under any different name), which shall:


(a)           consist of at least three (3) Directors, each of whom shall be an
“outside director'' of the Company (within the meaning of Code Section 162(m))
and a “nonemployee director'' of the Company (within the meaning of Rule 16b-3);
and


(b)           be authorized by the Board to exercise all authority granted to it
under this Plan and any Board actions.


2.7           Common Stock.  “Common Stock'' means shares of common stock of
RadioShack Corporation, with par value of one dollar ($1.00) per share.


2.8           Company.  “Company'' means RadioShack Corporation, a Delaware
corporation, or any corporation or entity that is a successor to RadioShack
Corporation or substantially all of the assets of RadioShack Corporation, that
assumes the obligations of RadioShack Corporation under this Plan by operation
of law or otherwise.


2.9           Consent.   The term “Consent'' means, with respect to any Plan
Action, (i) any and all listings, registrations or qualifications in respect
thereof upon
any securities exchange or under any federal, state or local law, rule or
regulation; (ii) any and all written agreements and representations by the
Grantee with respect to the acquisition or disposition of shares of Common
Stock, or with respect to any other matter, which the Committee shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made; and (iii) any and
all consents, clearances and approvals by any governmental or other regulatory
bodies.

 
3

--------------------------------------------------------------------------------

 

 
2.10           Date of Grant.  “Date of Grant'' means the date the Committee
makes a Grant to an Eligible Director as specified in the Deferred Stock Unit
Agreement.


2.11           Deferred Stock Unit.  “Deferred Stock Unit'' means a deferred
stock unit that has been granted to a Grantee in accordance with, and subject
to, the terms and conditions of this Plan.


2.12           Deferred Stock Unit Agreement.  “Deferred Stock Unit Agreement''
means a written agreement executed by the Company and a Grantee effecting, and
establishing the terms and conditions of, a Grant of Deferred Stock Units to
such Grantee under this Plan.


2.13           Director.  “Director'' means a member of the Board of Directors.


2.14           Distributed Stock.  “Distributed Stock” shall have the meaning
set forth in Section 8.1.


2.15           Effective Date. “Effective Date'' means the effective date of the
Plan which is December 31, 2008.


2.16           Eligible Director.  “Eligible Director'' means a Director who is:


(a)           not a common law employee of the Company or any of its
Subsidiaries; and


(b)           entitled to participate in the Plan pursuant to Section 4.1.


A Director who is also a common law employee of the Company or any of its
Subsidiaries shall, to the extent permitted by law or the New York Stock
Exchange rules, become eligible to participate in this Plan only after
termination of such employment.

 
             2.17       Fair Market Value.  “Fair Market Value” means on any
date the average of the high and low sales prices of the shares of Common Stock
on such date on the principal national securities exchange on which such Common
Stock is listed or admitted to trading, or if such Common Stock is not so listed
or admitted to trading, the arithmetic mean of the per share closing bid price
of the Common Stock and per share closing asked price of the Common Stock on
such date as quoted on the National Association of Securities Dealers Automated
Quotation System or such other market in which such prices are regularly quoted,
or, if there have been no published bid or asked quotations with respect to
shares of Common Stock on such date, the Fair Market Value shall be the value
established by the Board in good faith.


2.18           Grant.  “Grant'' means a grant of Deferred Stock Units which are
nontransferable and subject to the terms and conditions of this Plan and any
related Deferred Stock Unit Agreement.

 
4

--------------------------------------------------------------------------------

 

2.19           Grantee.  “Grantee'' means an Eligible Director to whom a Grant
has been made in accordance with Article Six.


2.20           New Director.  “New Director” means an Eligible Director who
attends his or her initial meeting of the Board of Directors on or after the
Effective Date.


2.21           Normal Retirement Date.  “Normal Retirement Date” means the date
on which the Grantee mandatorily retires as a result of attaining “retirement
age” under the Company’s Corporate Governance Framework, which currently
requires retirement prior to the annual meeting of shareholders following his or
her 72nd birthday.


2.22           Payment Event.   “Payment Event” shall have the meaning set forth
in Section 8.1


2.23           Plan.  “Plan'' means the RadioShack 2004 Deferred Stock Unit Plan
for Non-Employee Directors, as amended from time to time.


2.24           Plan Action.  Any Grant under the Plan, the issuance of shares of
Common Stock or other rights under the Plan, or the taking of any other action
under the Plan.


2.25           Plan Year.  “Plan Year'' means the twelve (12) month period
beginning June 1 and ending on May 31.


2.26             Rule 16b-3.  “Rule 16b-3'' means Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended, and any successor rule or rules
with the same or similar purpose.


2.27           Stockholder.  “Stockholder'' means an individual or entity that
owns one (1) or more shares of Common Stock.


2.28           Subsidiary. “Subsidiary'' means any entity in which the Company
owns, directly or indirectly, stock or other ownership interests possessing at
least eighty percent (80%) or more of the total combined voting power of all
classes of stock or other ownership interests entitled to vote or at least
eighty percent (80%) of the total value of shares of all classes of stock or
other ownership interests of such entity as determined pursuant to Code section
1563(a)(1), but only during the period any such entity would be so
defined.  “Subsidiary” also means a 100% owned entity in which a check-the-box
election under Code section 7701 has been made.


2.29           Termination of Directorship. “Termination of Directorship'' means
the termination of an individual's status as a Director for any reason whatever,
whether voluntarily or involuntarily, including death of the Director.  For
purposes of Section 8.1(a), a “Termination of Directorship” will occur on the
date of the Director’s “separation from service” within the meaning of Code
section 409A.


ARTICLE THREE
ADMINISTRATION


3.1           Plan Administration.  Unless otherwise specified by the Board of
Directors, this Plan shall be administered by the Committee. The Board of
Directors may, in its sole discretion, at any time and from time to time, by an
official action, resolve to administer the Plan effective as of a date specified
in such action. In the event

 
5

--------------------------------------------------------------------------------

 

 the Board of Directors exercises its discretion to administer the Plan, all
references to the “Committee'' herein shall be deemed to be references to the
“Board of Directors.''


3.2           Powers and Duties of the Committee. The Committee shall have the
sole and exclusive authority and discretion to: (i) exercise all powers granted
to it under the Plan and under any Board of Directors’ action; (ii) construe,
interpret, and implement the Plan, any Deferred Stock Unit Agreement and related
documents; (iii) cause the Company to enter into Deferred Stock Unit Agreements
with Eligible Directors (including, but not limited to, the authority to
prescribe the form of such Deferred Stock Unit Agreements and the legend, if
any, to be affixed to the certificates representing such shares issued under
this Plan); (iv) prescribe, amend and rescind rules and interpretations relating
to the Plan; (v) make all determinations necessary or advisable in administering
the Plan; (vi) correct any defect, supply any omission and reconcile any
inconsistency in or between the Plan, any Deferred Stock Unit Agreement and
related documents; and (vii) designate one or more persons or agents to carry
out any or all of its administrative duties hereunder (provided that none of the
duties required to be performed by the Committee under Rule 16b-3, or Article
Six below, may be delegated to any other person or agent). The Company shall
furnish the Committee with such clerical and other assistance as is necessary
for the performance of the Committee's duties under this Plan.


3.3           Governance of the Committee. All actions of the Committee with
respect to the Plan shall require the affirmative vote of a majority of its
members present at a meeting at which a quorum is present (in person,
telephonically, electronically or as otherwise permitted by the Committee’s
governing documents). The determination of the Committee, in its sole and
exclusive discretion, on all matters relating to the Plan, any Deferred Stock
Unit Agreement or related documents shall be conclusive.


3.4           Limitation of Liability. No member of the Committee or any of its
designees who are employees of the Company shall be liable for any action or
determination made in good faith with respect to the Plan, any Deferred Stock
Unit Agreement or related documents.


3.5           Administrative Plan Years. The Plan shall be administered and
operated on the basis of the Plan Year.


3.6           Compliance with Code Section 409A. The Plan is intended to comply
with the requirements of Code section 409A, to the extent applicable, and shall
be interpreted and administered accordingly.


ARTICLE FOUR
PARTICIPATION


4.1           Participation. All Eligible Directors shall participate in the
Plan and be eligible to receive Grants pursuant to Article Six.


4.2           Grantees. An Eligible Director designated pursuant to Section 4.1
shall be deemed to be a Grantee upon execution of a Deferred Stock Unit
Agreement between such Eligible Director and the Company in accordance with
Article Six. An Eligible Director shall remain a Grantee until such time as he
or she no longer has any Deferred Stock Units subject to the terms of this Plan
or any Deferred Stock Unit Agreement.

 
6

--------------------------------------------------------------------------------

 



ARTICLE FIVE
STOCK AVAILABLE FOR GRANTS


5.1           Available Stock. Deferred Stock Units representing up to one
million (1,000,000) shares of Common Stock may be granted under this Plan. In
the event that the number or kind of outstanding shares of Common Stock of the
Company shall be changed by reason of recapitalization, reorganization,
redesignation, merger, consolidation, stock split, stock dividend, combination
or exchange of shares, exchange for other securities, or the like, the number
and kind of Deferred Stock Units representing Common Stock that may thereafter
be issued under this Plan, along with any Deferred Stock Units then outstanding,
may be appropriately adjusted as determined by the Committee so as to reflect
such change. In accordance with (and without limitation upon) the foregoing,
Deferred Stock Units available under this Plan and covered by Grants that
expire, terminate, are forfeited or are canceled for any reason whatever shall
again become available for Grants under this Plan.


5.2           Source of Stock. The Distributed Stock that may be issued under
this Plan pursuant to Section 8.1 shall be made available from authorized and
unissued shares or treasury shares of Common Stock of the Company.


ARTICLE SIX
DEFERRED STOCK UNIT GRANTS


6.1           Granting of Deferred Stock Units. 


(a)           Each New Director shall receive a one-time Grant of such number of
Deferred Stock Units that will equal the same number of shares of Company Common
Stock that have a Fair Market Value of $150,000 on the date such New Director
attends his or her initial meeting of the Board of Directors as a Director.


(b)           On the first Business Day in June of each Plan Year, each Eligible
Director on such date who has served as a Director for one year or more as of
June 1 of such Plan Year shall be Granted, on the first Business Day in June of
each year, such number of Deferred Stock Units that will equal the same number
of shares of Company Common Stock that have a Fair Market Value of $105,000 on
such grant date or such lesser amount as the Committee may determine.


(c)           All Grants shall be subject to the terms of this Plan, a Deferred
Stock Unit Agreement and such other terms and conditions as the Committee shall
deem necessary or appropriate.


6.2           Deferred Stock Unit Agreements.  The granting of Deferred Stock
Units to an Eligible Director under this Plan shall be contingent on such
Eligible Director executing a Deferred Stock Unit Agreement in the form
prescribed by the Committee. Each Deferred Stock Unit Agreement shall (i)
indicate the number of Deferred Stock Units granted to the Eligible Director;
(ii) indicate the effective date of the Grant; (iii) include provisions
reflecting the vesting of the Deferred Stock Units under this Plan; and (iv)
include any other terms, conditions or restrictions the Committee deems
necessary or appropriate.

 
7

--------------------------------------------------------------------------------

 



6.3           Vesting of Deferred Stock Units.


(a)           The Deferred Stock Units shall vest in three (3) equal amounts on
the first, second and third anniversaries of the Date of Grant, provided that
the Grantee is an Eligible Director on each such vesting date.


(b)           Upon the occurrence of a Payment Event, the Grantee shall forfeit
to the Company, without consideration therefor, all unvested Deferred Stock
Units, and such Deferred Stock Units shall be available for future Grants as
provided in Section 5.1.


(c)           Notwithstanding the preceding, however, all unvested Deferred
Stock Units held by a Grantee shall immediately vest in the event of (i) a
Change in Control, (ii) the death of the Grantee, (iii) the date the Committee
determines, in its sole discretion, that the Grantee is totally disabled, (iv)
the Grantee’s Normal Retirement Date, or (v) the Grantee’s Termination of
Directorship.


6.4 Stockholder Rights. A Grantee shall have no voting rights, dividend rights
or any other rights as a Stockholder with respect to any Deferred Stock Units
granted to him or her under this Plan.  In addition, a Grantee shall not have
any rights as a Stockholder with respect to any shares of Common Stock issuable
pursuant to the Deferred Stock Units until the date on which a stock certificate
(or certificates) representing such Common Stock is issued.


 6.5  
Dividend Equivalents.  Notwithstanding Section 6.4 above:



(a) If on any date, while the Grantee is an Eligible Director, the Company shall
pay any dividend on the Common Stock (other than a dividend payable in Common
Stock), the number of Deferred Stock Units credited to the Grantee (including
any unvested Deferred Stock Units) shall as of such payment date be increased by
an amount equal to: (x) the product of the number of Deferred Stock Units
credited to the Grantee  (including any unvested Deferred Stock Units) as of the
record date for such dividend multiplied by the per share amount of any dividend
(or, in the case of any dividend payable in property other than cash, the per
share value of such dividend, as determined in good faith by the Board), divided
by (y) the closing price of the Common Stock on the payment date for such
dividend.  Accounts shall be credited with fractional Deferred Stock Units,
rounded to the third decimal place.


(b) If on any date, while the Grantee is an Eligible Director, the Company shall
pay any dividend on Common Stock that is payable in Common Stock, the number of
Deferred Stock Units credited to the Grantee  (including any unvested Deferred
Stock Units) shall be increased by an amount equal to the product of: (x) the
number of Deferred Stock Units credited to the Grantee  (including any unvested
Deferred Stock Units) as of the record date for such dividend and (y) the number
of shares of Common Stock (including any fraction thereof) payable as a dividend
on a share of Common Stock.  Accounts shall be credited with fractional Deferred
Stock Units, rounded to the third decimal place.


(c) Deferred Stock Units credited to Grantees in connection with a dividend on
Common Stock pursuant to Section 6.5(a) shall immediately vest.

 
8

--------------------------------------------------------------------------------

 



ARTICLE SEVEN
 RESTRICTIONS ON DEFERRED STOCK UNITS


7.1           Transfer Restrictions.  Deferred Stock Units shall not be sold,
assigned, exchanged, pledged, hypothecated, transferred or otherwise disposed
of.


7.2           Other Restrictions. The Committee may impose restrictions on
Deferred Stock Units in addition to, or different from, those described in this
Plan, as it deems necessary or appropriate. Grants to different Grantees may be
made upon different terms with different conditions or restrictions. Grants may
vary from time to time and from Grantee to Grantee.  The Committee may not
materially increase the benefits of any Grantee. Notwithstanding the foregoing,
any conditions or restrictions imposed on a grant of Deferred Stock Units shall,
at all times, comply with the requirements of Code section 409A, to the extent
applicable.


ARTICLE EIGHT
PAYMENT OF COMMON STOCK


8.1           Vested Deferred Stock Units. Upon the earlier of


(a)           thirty (30) days after a Termination of Directorship or


(b)           the date of a Change in Control


(such event referred to as a “Payment Event”), then, subject to the terms of
this Plan and any applicable Deferred Stock Unit Agreement, the Company shall
deliver, or cause to be delivered, to the Grantee a number of shares of Common
Stock equal to the aggregate number of vested Deferred Stock Units credited to
the Grantee as of such date (including Deferred Stock Units vesting pursuant to
Section 6.3(c) hereof) (the “Distributed Stock”). The Committee shall notify a
Grantee (or his or her Beneficiary, if applicable) of the occurrence of a
Payment Event within an administratively practicable time.  The Grantee shall
receive cash in lieu of the distribution of Common Stock for fractional Deferred
Stock Units, based on the closing price of the Common Stock on the date of
distribution of the Distributed Stock.


Notwithstanding the foregoing, if a Grantee is a “specified employee,” within
the meaning of Code section 409A on the date of his or her Termination of
Directorship (as determined in accordance with the methodology established by
the Company as in effect on the date of Termination of Directorship), then
payment pursuant to Section 8.1(a) shall be made on the first day of the seventh
month following the date of Termination of Directorship (or, if earlier, on the
date of death of the Grantee) to the extent such delayed payment is required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the
Code.  In such event, the number of shares of Common Stock and amount of cash
delivered to the Grantee shall be determined as of the date of payment.


8.2           [RESERVED]


8.3           Delivery of Distributed Stock.  Upon the occurrence of a Payment
Event, the Committee shall cause the Distributed Stock to be issued to the
Grantee. In the event of a Grantee's death, such certificates shall be delivered
to the Grantee's Beneficiary, determined in accordance with Article Nine.

 
9

--------------------------------------------------------------------------------

 



8.4           Acceleration or Delay of Payments. Notwithstanding anything in the
Plan to the contrary, the Committee, with the consent of the Grantees, may
accelerate or delay the payment of any benefits under the Plan under the
circumstances, and to the extent, permitted by Code section 409A.


ARTICLE NINE
BENEFICIARY DESIGNATION


9.1           Procedures for Beneficiary Designation. A Grantee may designate a
Beneficiary or Beneficiaries to receive any shares of Distributed Stock or other
amounts that become payable on account of the Grantee's death, in such manner as
the Committee may require.


9.2           Default Beneficiaries.  If a Grantee has not designated a
Beneficiary or Beneficiaries in accordance with Section 9.1, any shares of
Distributed Stock shall be distributed to the person or persons in the first of
the following classes in which there are any survivors of such Grantee:


(a)           his or her spouse at the time of death;


(b)           the executor or administrator of his or her estate;


(c)           his or her issue per stirpes; and


(d)           his or her parents.


ARTICLE TEN
AMENDMENTS


10.1           Plan May Be Amended. Subject to Section 10.2, the Board of
Directors may amend this Plan for any reason and at any time.


10.2           Limitations on Plan Amendment. Except as otherwise provided in
Section 5.1, no amendment shall increase the maximum number of shares of Common
Stock that may be granted under this Plan without the further approval of the
Stockholders. Furthermore, any amendment to this Plan meeting the definition of
a “material revision'' (or any successor definition) under the listing
requirements of the New York Stock Exchange shall be approved by the
Stockholders as required by such listing requirements.  The Board of Directors
may also amend the Plan and any awards under the Plan at any time, to the extent
permitted under Code section 409A, including, without limitation, to comply with
the requirements of any applicable tax laws, securities laws, and other
applicable state and federal laws.  Anything to the contrary notwithstanding, no
amendment to this Plan shall materially and adversely modify or impair the then
existing rights of Grantees without such individual's written consent.


ARTICLE ELEVEN
TERMINATION


11.1           Plan Termination. Awards may be made under this Plan until May
31, 2014.  Notwithstanding the preceding, the Board of Directors may terminate
this Plan for any reason, or no reason, and at any time. Plan termination shall
not materially and adversely modify or impair the then existing rights of
Grantees without such individual's written consent.

 
10

--------------------------------------------------------------------------------

 

ARTICLE TWELVE
MISCELLANEOUS


12.1           Consents. If the Committee shall at any time determine that any
Consent is necessary or desirable as a condition to, or in connection with, any
Plan Action, then such Plan Action shall not be taken, in whole or in part,
unless and until such Consent shall have been effected or obtained to the full
satisfaction of the Committee, or the Committee may require that such Plan
Action be taken only in such manner as to make such Consent
unnecessary.  Notwithstanding the foregoing, payment to a Grantee shall not be
delayed hereunder unless such delay is permitted under Section 409A of the Code,
including, without limitation, if the Committee reasonably anticipates that the
issuance or delivery of shares of Common Stock will violate Federal securities
or other applicable law, and provided further that in the event the issuance or
delivery of shares of Common Stock are delayed hereunder, such issuance or
delivery will thereafter be made at the earliest date at which the Committee
reasonably anticipates that the issuance or delivery will not cause such
violation.


12.2           Other Payments or Awards. Nothing contained in the Plan shall be
deemed to in any way limit or restrict the Company, any Subsidiary, the Board of
Directors or the Committee from making any award or payment to any person under
any other plan, arrangement or understanding, whether now existing or hereafter
in effect.


12.3           Section Headings. The section headings contained herein are for
purposes of convenience only and are not intended to define or limit the
contents of said sections.


12.4           Number. The singular herein shall include the plural, or vice
versa, wherever the context so requires.


12.5           Waiver. No waiver of any term or provision of this Plan by the
Company, any Subsidiary, the Board of Directors or Committee shall constitute a
waiver of the same term or provision in any subsequent case.


12.6           Governing Law.  This Plan shall be governed by, construed and
enforced in accordance with the internal laws of the State of Texas, without
reference to principles of conflict of laws.


12.7           Participant Rights.  This Plan is intended to constitute an
unfunded plan for incentive and deferred compensation of Eligible Directors, and
the rights of Eligible Directors under the Plan shall be those of general
creditors of the Company.


12.8           Code Section 409A. It is intended that the Plan and the Board of
Directors’ or the Committee’s exercise of authority or discretion hereunder
shall comply with the provisions of Code section 409A and the Treasury
Regulations relating thereto so as not to subject a Grantee to the payment of
interest and tax penalty which may be imposed under Code section 409A.  In
furtherance of this interest, to the extent that any regulations or other
guidance issued under Code section 409A after the Effective Date would result in
a Grantee being subject to payment of interest and tax penalty under Code
section 409A, the Board of Directors may amend the Plan, without the Grantee’s
consent, including with respect to the timing of payment of benefits, in order
to avoid the application of or to comply with the requirements of Code section
409A; provided, however, that the Company makes no representation that
compensation or benefits payable under this Plan shall be exempt from or comply
with Code section 409A and makes no representation to preclude Code section 409A
from applying to the compensation or benefits payable under the Plan.
* * * * *
 
 
11

